DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bays et al. (2017/0,111,274) in view of Bahadur et al. (9,450,817).
For claims 1, 5, Bays teaches a reporting apparatus and method (abstract; background summary and claims; Paras. 33-35) comprising:
a reception unit (Paras. 39-40; data reception), including one or more processors (Paras. 48-49; usage of processors for transmission, etc.), configured to receive a multicast viewing request (Para 45; handling multicast requests) received by a virtual (Para 38; vCPE) customer premises equipment (CPE) (Paras. 36-37; CPE) connected to a CPE (Paras. 36-40);
a determination unit (Paras. 40-41; distribution+ determining how), including one or more processors, configured to determine a communication device accommodating the CPE being a transmission source of the multicast viewing request, when the multicast viewing request is received by the reception unit (Paras. 64-65; choice system); and
an instruction unit, including one or more processors, configured to instruct the communication device determined by the determination unit to perform copy distribution of contents to the CPE being the transmission source of the multicast viewing request (Paras. 57-59; transmission requesting).
Bays does not expressly disclose such a connection by a tunnel.  Bahadur teaches a method and system (abstract) in the analogous art (background, summary and claims) that includes this limitation (col. 5, line 5 – 67).  At the time the invention was made, one of ordinary skill in the art would have added Bahadur in order to provide improvements in handling data access (col. 1, lines 15-45).
For claims 2, 6, Bays does not expressly disclose the use or edge routers but does disclose the usage of BGP (Paras. 50, 90, 95).  Bahadur teaches further wherein
the determination unit determines an edge router accommodating the CPE being the transmission source of the multicast viewing request (col. 4, lines 5-45), when the multicast viewing request is received by the reception unit (col. 4, line 45 – col. 5, line 45), and
the instruction unit instructs the edge router determined by the determination unit to perform the copy distribution of the contents to the CPE being the transmission source of the multicast viewing request (col. 4, line 45 – col. 5, line 45).
At the time the invention was made, one of ordinary skill in the art would have added Bahadur in order to provide improvements in handling data access (col. 1, lines 15-45).
For claims 3, 7, Bays does not expressly disclose the OLT.  Bahadur teaches wherein
the determination unit determines an optical line terminal (OLT) accommodating the CPE being the transmission source of the multicast viewing request (col. 5, lines 40-67), when the multicast viewing request is received by the reception unit (col. 4, line 45 – col. 5, line 45), and
the instruction unit instructs, through a repeater, the OLT determined by the determination unit to perform the copy distribution of the contents to the CPE being the transmission source of the multicast viewing request (col. 4, line 45 – col. 5, line 45).
At the time the invention was made, one of ordinary skill in the art would have added 
Bahadur in order to provide improvements in handling data access (col. 1, lines 15-45).

Claims  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bays and Bahadur as applied to claims 1, 5 above, and further in view of Wei et al. (2017/0,359,443).
For claims 4, 8, Bays teaches further comprising:
a storing unit, including one or more processors, configured to store, into a storage unit, states of distributing the contents of a plurality of pieces of the CPE by using the multicast viewing request received by the reception unit (Para. 47; state information storage and usage); and
the instruction unit instructs the edge router or the OLT determined by the determination unit to perform the copy distribution of the contents to the CPE being 
Bays teaches the selection to perform the copy distribution based on the states  (Paras. 47-49; state information storage and usage) but does not expressly disclose the edge router or OLT.  Bahadur teaches a method and system (abstract) in the analogous art (background, summary and claims) that includes wherein, when the edge router is selected by the selection unit, the determination unit determines the edge router accommodating the CPE being the transmission source of the multicast viewing request (col. 4, lines 5-45), based on the multicast viewing request received by the reception unit (col. 4, line 45 – col. 5, line 45), and when the OLT is selected by the selection unit (col. 5, lines 40-67), the determination unit determines the OLT accommodating the CPE being the transmission source of the multicast viewing request (col. 4, line 45 – col. 5, line 45).  At the time the invention was made, one of ordinary skill in the art would have added Bahadur in order to provide improvements in handling data access (col. 1, lines 15-45).
Bays and Bahadur do not expressly disclose the determination/selection process and the particular intersection of this component with both the edge router and OLT as sources.  Wei teaches a method and system (abstract) in the analogous art (background, summary and claims) that includes a selection unit (Paras. 33-39), including one or more processors (Para. 66), configured to select (Para. 24) which of the edge router and the OLT is to be instructed to perform the copy distribution (Paras. 25-26, 41, 55), depending on the states of distributing the contents stored in the storage unit (Para. 43).  At the time the invention was made, one of ordinary skill in the art would have added Wei in order to provide improvements in resource management (Paras. 3-5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Bogaert (2017/0,180,439) has also been flagged for potential usage in rejections and teaches much of the elements in the claims as currently drawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELVIN H POLLACK/            Primary Examiner, Art Unit 2445